Citation Nr: 1441118	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Terry J. Klippel, Attorney

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The appellant served in the United States Marine Corps Reserves from August 1969 to January 1973 and had active duty for training (ACDUTRA) from August 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This matter was before the Board in June 2008, and the Board denied entitlement to service connection for glaucoma.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims, and in a February 2010 Order, the Court vacated the June 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JRM).  Most recently the case was before the Board in February 2011, when entitlement to service connection for glaucoma was remanded for additional development and consideration pursuant to the February 2010 JMR.  The claim now returns for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant and his spouse testified before a Veterans Law Judge at a Travel Board hearing in March 2008.  A transcript of this proceeding has been associated with the claims file.  However, the Veterans Law Judge who conducted the March 2008 hearing is no longer employed at the Board.  Thus, the appellant was notified, in an August 2014 letter, of the opportunity to request another Board hearing if he so desired.  He timely replied to that letter that he wished to appear at a hearing before the Board at the local RO. 

Accordingly, this case must be remanded to afford the appellant the requested hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a traveling Veterans Law Judge at the local RO.  Provide the appellant the required advance written notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

